Citation Nr: 0017938	
Decision Date: 07/10/00    Archive Date: 07/14/00

DOCKET NO.  94-21 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

Entitlement to service connection for a skin disorder, to 
include secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney


INTRODUCTION

The veteran had active service from September 1967 to April 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

In April 1996 and April 1997, the Board remanded the issue of 
entitlement to service connection for a skin disorder, to 
include secondary to Agent Orange exposure, for further 
development.  Following development actions by the RO the 
Board in December 1998, denied the claim for service 
connection finding that the claim was not well grounded.  The 
appellant appealed to the United States Court of Appeals for 
Veterans Claims, and in an October 1999 Order, the Court 
approved a joint motion for remand.


REMAND

In the joint motion for remand approved by the Court the 
parties cited to the Court's decision in Stegall v. West, 11 
Vet. App. 268 (1998), which provides that:

a remand by ... the Board imposes upon the 
Secretary of Veterans Affairs a 
concomitant duty to ensure compliance 
with the terms of the remand, either 
personally or as [ ] "the head of the 
Department."  38 U.S.C. § 303.  It 
matters not that the agencies of original 
jurisdiction as well as those agencies of 
the VA responsible for evaluations, 
examinations, and medical opinions are 
not under the Board as part of a vertical 
chain of command which would subject them 
to the direct mandates of the Board.

Id. at 271.  

In this case, the parties to the motion noted that both the 
April 1996 and April 1997 Remand orders required that the RO 
contact the veteran and request that he identify the 
approximate dates of treatment for a skin disorder at the VA 
Medical Center in St. Louis, Missouri.  While the record 
reveals that the RO did indeed contact the veteran, the 
moving parties concluded that the RO violated Stegall when it 
failed to directly secure all medical records from 1990 and 
1991 pertaining to care provided by the St. Louis, VA Medical 
Center.  As this was not accomplished the joint motion moved 
for further development under the provisions of 38 U.S.C.A. § 
5103 (West 1991).  The Court approved the motion.

Accordingly, this case is REMANDED for the following action:

1.  The RO should contact all VA medical 
facilities in the St. Louis, Missouri 
area, and request that they provide 
copies of any medical records pertaining 
to care provided at those facilities in 
1990 and 1991 for a skin disorder.

2.  Thereafter, the RO should review the 
claims folder to ensure that all records 
received have been added to the claims 
folder, and a response, either positive 
or negative, from each VA facility has 
been documented in the claims folder.  

The RO should then readjudicate the claim presented.  If the 
benefit sought on appeal is not granted to the veteran's 
satisfaction, or if a timely notice of disagreement is 
received with respect to any other matter, the RO should 
issue a supplemental statement of the case for all issues in 
appellate status and inform the veteran of any issue with 
respect to which further action is required to perfect an 
appeal.  The veteran and his representative should be 
provided an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purpose of this REMAND is to obtain additional development 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  

The Board notes that in the now vacated December 1998 
decision the Board found that the appellant's claim of 
entitlement to service connection for a skin disorder, to 
include secondary to Agent Orange exposure, not well 
grounded.  In order to prevent a similar finding in a future 
decision the veteran is hereby notified that three discrete 
types of evidence must be present in order for a claim for 
benefits to be well grounded: (1) There must be competent 
evidence of a current disability, usually shown by medical 
diagnosis; (2) There must be evidence of incurrence or 
aggravation of a disease or injury in service.  This element 
may be shown by lay or medical evidence; and (3) There must 
be competent evidence of a nexus between the inservice injury 
or disease and the current disability.  Such a nexus must be 
shown by medical evidence. See Epps v. Gober, 126 F.3d 1464, 
1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  Hence, to allow the Board to find that his claim is 
well grounded, it is vital that the veteran present competent 
evidence linking a current skin disorder to either service or 
to inservice exposure to Agent Orange.  The appellant is 
cautioned that as a lay person he is not competent to offer 
opinions which require specialized medical training.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999). No action is required of the veteran until he is 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44- 8.45 and 
38.02-38.03.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).


